730 N.W.2d 737 (2007)
Jimmie L. MURRY, Jr., Plaintiff-Appellee,
v.
B.J. YUCHASZ and Jill Kulhanek, Defendants-Appellants, and
Jane Doe, Defendant.
Docket No. 132682. COA No. 268909.
Supreme Court of Michigan.
May 11, 2007.
*738 On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., would grant leave to appeal to consider the Court of Appeals dissent.
MICHAEL F. CAVANAGH, J., not participating, due to a familial relationship with counsel of record.